


Exhibit 10.3

 

[SYNTA LOGO]

 

Personal & Confidential

 

April 14, 2009

 

Keith Ehrlich

[ADDRESS]

 

Dear Keith:

 

I am pleased to inform you that you have been awarded a retention bonus in the
amount of $49,000 (the “Retention Bonus”).  This Retention Bonus will be paid to
you in two installments as follows:  50% on October 13, 2009 and 50% on
April 13, 2010, provided you are an employee of Synta on these dates.  If you
are terminated without “cause” (as such term is defined in Synta’s Amended and
Restated 2006 Stock Plan (the “2006 Stock Plan”)) prior to April 13, 2010, you
will be entitled to receive any portion of the Retention Bonus that you have not
yet received.  Should Synta be acquired through merger or sale of all or
substantially all of Synta’s assets, these commitments apply to any successor
company.

 

You have also been awarded a retention option under the 2006 Stock Plan to
purchase 30,870 shares of Synta’s common stock at an exercise price of $2.49 per
share (the “Retention Option”).  The Retention Option will vest as to 50% of the
shares issuable thereunder on January 13, 2010 and as to the remaining 50% of
the shares issuable thereunder on October 13, 2010.

 

While the results of our Phase 3 SYMMETRY trial were obviously very
disappointing, the Board and management of Synta are fully committed to our
mission to extend and enhance the lives of patients.  We have a valuable
collection of drug candidates, impressive research capabilities, an experienced
team, and an exciting plan over the next 12 months to advance these drug
candidates into multiple clinical trials and continue to generate new candidates
to expand our pipeline.

 

We truly appreciate your hard work, dedication and loyalty to Synta.

 

If you have any questions concerning the Retention Bonus or the Retention
Option, please do not hesitate to contact Art McMahon or Deb Southmayd.

 

Sincerely,

 

 

 

/s/ Safi Bahcall

 

Safi Bahcall

 

 

--------------------------------------------------------------------------------
